Citation Nr: 1821833	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral keratoconus.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracolumbar spine.

3.  Entitlement to an initial rating in excess of 70 percent for traumatic brain injury (TBI) since June 4, 2010.

4.  Entitlement to an initial rating in excess of 50 percent for migraine headaches since June 4, 2010.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1992 to April 1993 and October 2001 to November 2009.  His awards and decorations include the Purple Heart and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the course of the appeal, the claims file was transferred to the RO in Milwaukee, Wisconsin.

In the March 2010 substantive appeal, VA Form 9, the Veteran requested a video conference hearing before the Board.  In a March 2010 statement, the Veteran's representative noted the Veteran also requested a Travel Board hearing at the RO.  In July 2014, the Veteran was notified by letter that he was scheduled for a Travel Board hearing in August 2014.  The July 2014 notice was sent to the incorrect address and the Veteran failed to appear for the August 2014 hearing.

In March 2015, the Board remanded the case for the Veteran to be scheduled for a Board hearing.  In December 2016, the Veteran was notified by letter that he was scheduled for a video conference hearing in February 2017.  The Veteran's request to withdraw his hearing request was received in February 2017.

In June 2017, the Board denied service connection for hearing loss in the left ear, assigned a 70 percent rating for TBI prior to June 4, 2010, assigned a 50 percent rating for migraine headaches prior to June 4, 2010, and remanded the additional issues on appeal for additional evidentiary development.  These remaining issues listed on the title page have been returned to the Board for further appellate review.

There was substantial compliance with the March 2015 and June 2017 remand directives.  The Veteran was scheduled for an additional Board hearing and his request to withdraw his hearing request was received in February 2017.  In July 2017, the AOJ obtained VA treatment records from the Minneapolis VA Medical Center (VAMC) dated from January 2015 to July 2017.  The AOJ also obtained VA treatment records from the Madison VAMC dated from March 2014 to November 2014 in September 2017.  In July 2017, the Veteran was scheduled for VA examinations for his service-connected bilateral keratoconus, DDD of the thoracolumbar spine, and TBI.  A September 2017 notice and VA Form 27-0820 (Report of General Information) indicates the Veteran refused these examinations; therefore, these claims on appeal will be decided based on the evidence of record.  See 38 C.F.R. § 3.655.

The issue of entitlement to an initial rating in excess of 50 percent for migraine headaches since June 4, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period since November 28, 2009, the Veteran's service-connected bilateral keratoconus has not been manifested by anatomical loss of one or both eyes; vision limited only to light perception in one or both eyes; or corrected distance visual acuity of no better than 20/50 in one eye and 20/40 of the other eye.

2.  For the entire initial rating period since November 28, 2009, the Veteran's service-connected DDD of the thoracolumbar spine has not been manifested by at least forward flexion less than 60 degrees, combined range of motion less than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour.

3.  The Veteran's right sciatica is associated with the service-connected DDD of the thoracolumbar spine.

4.  For the initial rating period since June 4, 2010, cognitive dysfunction of the Veteran's service-connected TBI has not been manifested by objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment (under the Memory, Attention, Concentration, Executive Functions facet); severely impaired judgment (under the Judgment facet); consistently disoriented to two or more of the four aspects of orientation (under the Orientation facet); motor activity severely decreased due to apraxia (under the Motor Activity facet); severe impairment (under the Visual Space Orientation facet); complete inability to communicate (under the Communication facet); or persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma (under the Consciousness facet).

5.  For the initial rating period since June 4, 2010, emotional/behavioral dysfunction of the Veteran's service-connected TBI has been separately evaluated at 100 percent, the maximum available, under 38 C.F.R. § 4.130 pursuant to his service-connected posttraumatic stress disorder (PTSD).

6.  For the initial rating period since June 4, 2010, the Veteran's service-connected TBI has not been manifested by a separate physical dysfunction that warrants evaluation under an appropriate Diagnostic Code.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating for bilateral keratoconus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.76, 4.79, Diagnostic Codes 6035, 6061-6066 (2017).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for DDD of the thoracolumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5237 (2017).

3.  A separate rating for right sciatica associated with the service-connected DDD of the thoracolumbar spine have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5110(a); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (1) (2017).

4.  The criteria for entitlement to a rating in excess of 70 percent for TBI since June 4, 2010 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8099-8045 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claims for higher initial evaluations, the Board has considered all evidence of severity since the effective date for the awards of service connection on November 28, 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Keratoconus

The Veteran filed his initial claim requesting service connection for bilateral keratoconus on November 6, 2009.  In the December 2009 VA rating decision, service connection for bilateral keratoconus was granted because the disability was deemed to be directly related to his in-service treatment for keratoconus.  The Veteran was assigned a noncompensable (0 percent) disability rating for the entire appeal period effective from November 28, 2009 (date following separation from active service).  See 38 C.F.R. § 4.79, Diagnostic Code 6035.

The Board considers whether an initial compensable rating for bilateral keratoconus is warranted at any time since November 28, 2009.

Diagnostic Code 6035 provides that keratoconus be evaluated based on impairment of visual acuity.  Id.  The rating criteria for impaired visual acuity are set forth in 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.

Under Impairment of Central Visual Acuity (Diagnostic Codes 6061-6066), a compensable rating requires the anatomical loss of one or both eyes; vision limited only to light perception in one or both eyes; or evidence of corrected distance visual acuity of no better than 20/50 in one eye and 20/40 of the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (stating that bilateral [corrected] visual acuity of 20/40 warrants only a noncompensable evaluation); see also 38 C.F.R. § 4.76 (stating that the best distant corrected vision obtainable will be used for rating purposes).  The rating criteria allow for higher ratings for more severe levels of impaired visual acuity.

Review of the evidentiary record since November 28, 2009 documents the following symptomatology for the Veteran's eyes.

At the December 2009 VA general medical examination, review of the eye system revealed no symptoms other than bilateral keratoconus.

At the December 2009 VA eye examination, the Veteran demonstrated visual acuity corrected to 20/25 (near) and 20/30 (far) on the right and on the left, as well as visual field deficit was full to count fingers in both eyes.  There were no findings of pain, periods of incapacitation, current ophthalmologic treatment, or diplopia.  The VA examiner rendered diagnoses of keratoconus by topography and macular pucker greater in the right eye than the left eye.

In the January 2010 notice of disagreement, via a VA Form 21-4138, the Veteran reported "[bilateral] eyes contact lens cannot be worn but eyes meet 30 [percent] criteria eyes so sensitive contacts can[']t be worn."

At the July 2010 VA general medical examination, review of the eye system revealed decreased visual acuity and photophobia with migraines and bilateral keratoconus.  Following clinical evaluation of both eyes, the Veteran demonstrated bilateral normal reaction of pupils to light and accommodation, normal gross visual field assessment, and no other abnormality of the fundus, lids, and eyebrows.

In a July 2010 VA eye examination addendum report, the VA examiner noted, in part, the following:

The Veteran has long standing keratoconus involving both eyes.  This condition causes a significant refractive error which requires corrective lenses.  He is unable to wear contact lenses but wears glasses for vi[s]ion correction.  During his last visit to the [VA outpatient eye clinic in July 2010], his visual acuity was able to be corrected to 20/40 on the right and 20/40 on the [left].

At a December 2010 VA examination for aid and attendance or housebound, the examiner documented the Veteran's limitations did not include best corrected vision was 5/200 or worse in both eyes.

In a February 2015 written brief, the Veteran's representative asserted the Veteran maintains that the overall symptomatology of his conditions on appeal, to include bilateral keratoconus, as experienced throughout the course of the pending appeal has more closely approximated the criteria for higher disability ratings; therefore, increased evaluations are for proper consideration.

Review of VA treatment records show ongoing reports and treatment for bilateral keratoconus.  Specifically, in April 2011 the Veteran demonstrated visual fields full, extraocular movements full, and reaction to light and accommodation.  He also demonstrated visual fields full in September 2011.  A November 2011 neurology consultation report documented no findings of loss of vision or double vision.  In December 2011 the Veteran reported eye condition becoming worse and clinical findings revealed distance visual acuity with correction (va cc) to 20/30-2 and 20/60-2 and assessment of stable keratoconus.  In June 2014 the Veteran reported keratoconus, use of glasses, and dry itchy eyes, and denied recent change in vision, blurry/double vision, photophobia, cataracts, or glaucoma.  Upon clinical evaluation, he demonstrated extraocular movement/muscles (EOMs) intact, pupils equal, round, reactive to light and accommodation (PERRL), ++ red reflux, sclera clear, and no discharge.

Additionally, clinical evaluations have not shown anatomical loss of one or both eyes, as noted in VA examinations in December 2009 and July 2010 as well as VA treatment records during the appeal period.

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record does not show the Veteran's service-connected bilateral keratoconus has been manifested by anatomical loss of one or both eyes; vision limited only to light perception in one or both eyes; or corrected distance visual acuity of no better than 20/50 in one eye and 20/40 of the other eye at any time during the appeal period.  As discussed above, the relevant symptomatology includes keratoconus, use of prescription glasses for vision correction, macular pucker, decreased visual acuity, and dry itchy eyes; nevertheless, such symptomatology is contemplated in the currently assigned noncompensable rating.  As a result, an initial compensable rating is denied for the entire initial appeal period since November 28, 2009 for service-connected bilateral keratoconus.  See 38 C.F.R. § 4.79, Diagnostic Code 6035, 6061-6066.

DDD of the Thoracolumbar Spine

The Veteran filed his initial claim requesting service connection for lower back pain on November 6, 2009.  In the December 2009 VA rating decision, service connection for lumbar strain was granted because the disability was deemed to be directly related to his in-service treatment for low back pain.  The Veteran was assigned a noncompensable (0 percent) disability rating for the entire appeal period effective from November 28, 2009 (date following separation from active service).  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

During the course of the appeal in a March 2012 VA rating decision, the AOJ recharacterized the service-connected lumbar strain as DDD of the thoracolumbar spine and assigned a 10 percent disability rating effective from November 28, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5237.  Since the 10 percent disability rating is not the maximum rating available, the issue was continued on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board considers whether an initial rating in excess of 10 percent is warranted at any time since November 28, 2009.

Diagnostic Code 5003 provides that degenerative arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 20 percent rating, the maximum available, is assigned for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but less than 60 degrees, or combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  

A 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Review of the evidentiary record since November 28, 2009 documents the following musculoskeletal symptomatology for the Veteran's thoracolumbar spine.

At the December 2009 VA general medical examination, the Veteran reported mild constant pain across lower lumbar region.  He also denied any history of flare-ups of spinal disease.  Upon clinical evaluation, he demonstrated a staggered unstable gait, and tenderness to spinal (lumbar) muscles.  There were no findings of ankylosis and range of motion testing was deferred due to the Veteran's severe position vertigo.  The examiner rendered a diagnosis of lumbar strain and concluded that pain caused occasional limitation to physical activity.

In the January 2010 notice of disagreement, via a VA Form 21-4138, the Veteran reported constant lumbar pain.

In a statement submitted with the March 2010 substantive appeal, the Veteran reiterated experiencing constant back pain and noted his range of motion is severely limited.

At the July 2010 VA general medical examination, the Veteran reported having sharp back pains, feeling uncomfortable with prolonged sitting or standing, and problems lifting and carrying.  He also denied any history of flare-ups of spinal disease.  Upon clinical evaluation, he demonstrated an antalgic gait, forward flexion to 85 degrees, and extension to 15 degrees.  The Veteran required support from the examiner and his wife to keep from falling during the flexion and extension testing and was unable to complete the remaining range of motion testing due to poor balance.  There were no findings of guarding, spasm, tenderness, ankylosis, or painful motion.  The examiner confirmed the previous diagnosis of lumbar strain and concluded that pain effects the Veteran's usual daily activities.

In a January 2012 VA addendum report, the VA examiner noted the Veteran reported he is uncomfortable with prolonged sitting or standing, experiences sharp pains from the back, and has severe episodes when he cannot get out of bed without assistance.  The VA examiner noted that due to the Veteran's instability in July 2010, repetitive range of motion testing of the thoracolumbar spine was unable to be completed.  Upon clinical evaluation, the Veteran demonstrated forward flexion to 85 degrees and combined range of motion to 215 degrees with pain on extension and right lateral flexion.  There were no findings of additional limitations with repetitive testing due to pain, fatigue, incoordination, weakness, or lack of endurance.  The VA examiner further noted that May 2011 MRI testing results of the lumbar spine revealed mild degenerative disc and facet changes without spinal or neuroforaminal stenosis, thus diagnosis was changed from lumbar strain to mild DDD and degenerative joint disease (DJD) of the thoracolumbar spine.

Additionally, review of VA treatment records show the Veteran's ongoing report and treatment, to include medication and physical therapy, for low back, as specifically noted in April 2011, June 2014, December 2014, April 2015, August 2016, and May 2017.  In April 2011, the Veteran demonstrated a wide-based ataxic gait and tenderness over the lumbosacral spine with impairment in flexion and extension and axial rotation, but testing results were not documented in degrees.  In December 2014, the treating physician noted the Veteran demonstrated a normal gait and limited range of motion of the low back due to pain, but testing results were not documented in degrees. 

After a review of the evidence discussed above, the Board finds that the Veteran's service-connected DDD of the thoracolumbar spine has not been manifested by at least forward flexion less than 60 degrees, combined range of motion less than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour.  As discussed above, the relevant symptomatology includes an unstable and antalgic gait, ataxic gait, tenderness, pain, difficulty with prolonged sitting or standing, problems lifting and carrying, and forward flexion, at worst, to 85 degrees; nevertheless, such symptomatology is contemplated in the currently assigned 10 percent disability rating.  As a result, an initial rating in excess of 10 percent is denied for the entire initial appeal period since November 28, 2009 for service-connected DDD of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Moreover, since a compensable limitation of motion has been met, a higher initial rating under Diagnostic Code 5003 is not applicable during the appeal period since November 28, 2009.

Next, the Veteran's disability picture has not been more closely approximated by a higher initial rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, 4.59 and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

After a review of the medical and lay discussed above, the Board finds that incapacitating exacerbations, forward flexion less than 60 degrees, combined range of motion less than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour was not shown at any time during the appeal period since November 28, 2009.  Such findings are not shown, even when considering the Veteran's reported symptomatology for the thoracolumbar spine, to include painful motion.  The Veteran's reported symptomatology did not, when viewed in conjunction with the medical evidence, tend to establish additional functional loss to the degree that would warrant an initial rating in excess of 10 percent for the service-connected DDD of the thoracolumbar spine at any time during the appeal period since November 28, 2009 under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in DeLuca. 

Right Sciatica

The Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

At the December 2009 VA general medical examination, the Veteran reported lumbar pain with radiation down both legs but more often on the right and denied loss of bowel or bladder.  Following clinical evaluation, there were no findings of motor, sensory, or reflex abnormalities of the spinal condition and results from straight leg raise testing were negative.

At the July 2010 VA general medical examination, the Veteran reported sharp back pain to bilateral buttocks and knees, worse on the right side, and tingling in both feet.

In the January 2010 notice of disagreement, via a VA Form 21-4138, the Veteran reported burning pain down both legs.

The Veteran informed the January 2012 VA examiner that he experiences pain from the back to bilateral buttocks and knees, worse on the right, from twice a day to twice a month.

Additionally, review of VA treatment records show that in April 2011 a treating physician rendered an assessment of low back pain with right sciatica.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right sciatica is associated with the service-connected DDD of the thoracolumbar spine, and the Veteran has not been diagnosed with any other neurological abnormality associated with the service-connected DDD of the thoracolumbar spine.  As such, a separate rating for right sciatica is granted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

TBI

The Veteran filed his initial claim requesting service connection for post-concussion syndrome, dizziness, vertigo, and cognitive disorder on November 6, 2009.  In the December 2009 VA rating decision, service connection for TBI with cognitive disorder and dizziness/vertigo was granted because the disability was deemed to be directly related to his-service treatment for post concussive syndrome with dizziness due to an improvised explosive device (IED) blast in November 2006.  The Veteran was assigned a 40 percent disability rating for the entire appeal period effective from November 28, 2009 (date following separation from active service).  See 38 C.F.R. § 4.124a, Diagnostic Code 8099-8045.

During the course of the appeal in a March 2012 VA rating decision, the AOJ assigned a 70 percent disability rating effective from June 4, 2010.  Id.  Since the 40 and 70 percent disability ratings are not the maximum ratings available prior to June 4, 2010 or thereafter, the issue was continued on appeal.  See AB, 6 Vet. App. at 35.  As previously noted, in the June 2017 Board decision, the issue of a higher initial rating for TBI prior to June 4, 2010 was decided on the merits and the issue of a higher initial rating for TBI since June 4, 2010 was remanded and has been returned to the Board for further appellate review.

The Board considers whether an initial rating in excess of 70 percent for TBI is warranted at any time since June 4, 2010.

A.  Rating Criteria

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the central nervous system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  Thus, in this case, Diagnostic Code 8099 denotes an unlisted condition of the central nervous system, and the AOJ determined that the rating criteria most analogous to the Veteran's service-connected TBI is encompassed under Diagnostic Code 8045 for the entire appeal period.

Diagnostic Code 8045 provides for the evaluation of residuals of TBI under three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  See 38 C.F.R. § 4.124a. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  'Executive functions' are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (schedule of ratings for mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Physical (including neurological) dysfunction, based on the following list, is evaluated under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  This list does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, they are to be separately evaluated under the most appropriate diagnostic code, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," as outlined below, contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides as follows: 

      1.  Memory, Attention, Concentration, Executive Functions:

Total:  Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

	2.  Judgment

Total:  Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

	3.  Orientation

      Total:  Consistently disoriented to two or more of the four aspects of 	orientation.

	4.  Motor Activity (with intact motor and sensory system)

      Total:  Motor activity severely decreased due to apraxia.

	5.  Visual Space Orientation

Total:  Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

	6.  Communication

Total:  Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.  

	7.  Consciousness

Total:  Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

A "total" level of evaluation is not available for the following additional facets: Social Interaction, Subjective Symptoms, and Neurobehavioral Effects.  As a result, an initial rating in excess of 70 percent since June 4, 2010 is not available under these facets and a discussion of the Veteran's severity under these facets will not be discussed below.

B.  Evidence and Analysis

At the outset, review of the evidentiary record since June 4, 2010 documents the following symptomatology for the Veteran's cognitive dysfunction of TBI under the seven facets listed above.

First, under the Memory, Attention, Concentration, Executive Functions facet, the Veteran's service-connected TBI has not been manifested by objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

At the July 2010 VA DBQ examination for TBI, the Veteran reported his memory is getting worse since his last examination in December 2009.  He also reported symptoms of moderate to severe short-term memory, moderate long-term memory, decreased attention, difficulty concentrating, and difficulty with executive functions.  Following the clinical evaluation, the VA examiner documented objective findings of the Veteran's ability to spell the word 'world' forward and backward correctly but very slowly, ability to do the serial 7 subtractions by writing but not by talking or in the mind, and inability to recall apple, table, and penny.  The Veteran also demonstrated normal judgment, and there were no objective findings of, at least, mild memory loss, attention, concentration, or executive functions.

At the December 2010 VA examination for aid and attendance or housebound, the Veteran's short-term memory was characterized as moderate.

At the December 2015 VA DBQ examination for PTSD, symptoms of mild memory loss was noted, there were no findings of impaired judgment or problems with concentration, and the Veteran characterized his degree of concentration as "ok."

Additionally, review of VA treatment records show a psychiatric treating physician noted the Veteran appears to have significant memory problems in November 2010, the Veteran's reported subtle problems with memory in April 2011, a psychiatric treating physician in December 2011 noted the Veteran's memory is somewhat impaired.  He demonstrated impaired attention in April 2011, significant decreased attention in June 2011, and attention difficulties in July 2011 and August 2011.  Treating physicians documented the Veteran displayed impaired concentration in April 2011, mild symptoms of concertation difficulty in September 2011, moderate symptoms of concertation difficulty in October 2011, December 2011 and February 2012, and concentration reasonably intact in December 2011.  Most recently, in June 2014, the Veteran reported trouble concentrating on things for several days.  Moreover, his judgment and insight were noted as fair in December 2011.

As a result, the "total" level of evaluation for the Memory, Attention, Concentration, Executive Functions facet is not warranted at any time during the appeal period since June 4, 2010.  In fact, his memory and concentration was characterized, at worst, as moderately impaired and there were no objective findings of severe impairment.

Second, under the Judgment facet, the Veteran's service-connected TBI has not been manifested by severely impaired judgment.  The July 2010 VA examiner for TBI characterized the Veteran's judgment as normal and the December 2015 VA examiner for PTSD did not document any findings of impaired judgment.  Additionally, a December 2011 VA treatment records documented the Veteran's judgment as fair in December 2011.  As a result, the "total" level of evaluation for the Judgment facet is not warranted at any time during the appeal period since June 4, 2010.

Third, under the Orientation facet, the Veteran's service-connected TBI has not been manifested by consistently disoriented to two or more of the four aspects of orientation.  The July 2010 VA examiner noted the Veteran is always oriented to person, time, place, and situation, and VA treatment records noted the Veteran's consistent orientation to time, place, and person.  As a result, the "total" level of evaluation for the Orientation facet is not warranted at any time during the appeal period since June 4, 2010.

Fourth, under the Motor Activity facet, the Veteran's service-connected TBI has not been manifested by motor activity severely decreased due to apraxia.  At the July 2010 examination, the Veteran reported his balance is getting worse and started walking with assistance of a cane since January 2010 to prevent falls.  Upon clinical evaluation, the Veteran demonstrated normal motor function and muscle tone in all four extremities, no muscle atrophy, no spasticity, intact finger-to-nose coordination, fair heel-to-shin-to-toe coordination, positive Romberg sign, and no tremors or fasciculation.  The VA examiner concluded the Veteran demonstrates an intact motor sensory system and normal motor activity.  Review of VA treatment records show bradykinesia with cogwheel rigidity to a mild degree without any tremor in April 2011 and September 2011, somewhat unsteadiness in September 2011.  As a result, the "total" level of evaluation for the Motor Activity facet is not warranted at any time during the appeal period since June 4, 2010.

Fifth, under the Visual Space Orientation facet, the Veteran's service-connected TBI has not been manifested by severe impairment.  The July 2010 VA examiner acknowledged that while the Veteran occasionally gets lost in unfamiliar surroundings and has difficulty reading maps and following direction, the Veteran is able to use assistive devices, such as a cell phone with a GPS system and marked the Veteran's visual special orientation as normal.  As a result, the "total" level of evaluation for the Visual Space Orientation facet is not warranted at any time during the appeal period since June 4, 2010.

Sixth, under the Communication facet, the Veteran's service-connected TBI has not been manifested by complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  At the July 2010 VA examination for TBI, the Veteran reported being unable to comprehend and read information and stuttering of speech that gets worse when he feels anxious, yet the VA examiner concluded that the Veteran's comprehension or expression or both of either spoken language or written language is only occasionally impaired and the Veteran can communicate complex ideas.  An April 2011 VA treatment record noted the Veteran's speech is dysarthric with a gap between the letters, he takes a long time to make a sentence or talk, and he also has a word-finding problem and occasional stuttering.  A January 2011 VA treatment record documents the Veteran has no barriers to learning and/or communication.  The December 2015 VA examiner for PTSD also noted there were no findings of gross impairment in thought processes or communication.  As a result, the "total" level of evaluation for the Communication facet is not warranted at any time during the appeal period since June 4, 2010.

Seventh, under the Consciousness facet, the Veteran's service-connected TBI has not been manifested by persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  In fact, the July 2010 VA examiner documented the Veteran's consciousness as normal.  As a result, the "total" level of evaluation for the Consciousness facet is not warranted at any time during the appeal period since June 4, 2010.

Upon review of the "total" levels assigned for each facet discussed above under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table for the Veteran's cognitive dysfunction, the Board finds that a "total" level of evaluation has not been assigned, thus the currently assigned 70 percent disability rating appropriately reflects the highest severity level of "3" assigned for the Memory, Attention, Concentration, Executive Functions facet, as determined in the March 2012 VA rating decision.  See 38 C.F.R. § 4.124a.

Next, with regard to emotional/behavioral dysfunction associated with TBI, a separate evaluation has been assigned for the PTSD.  The Veteran's service-connected PTSD is currently assigned at 100 percent disabling, the maximum available, effective since June 4, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Since the Veteran has a diagnosis of a mental disorder, the extent of his emotional/behavioral dysfunction is evaluated under the rating criteria for mental disorders under 38 C.F.R. § 4.130.

Lastly, with regard to physical (including neurological) dysfunction associated with TBI, the July 2010 VA examiner listed cognitive disorder post concussion type 3 manifesting symptoms of executive and memory dysfunction as a diagnosed residual attributable to the Veteran's TBI, as well as the Veteran's tinnitus, bilateral keratoconus, and headaches.  The Board notes that the Veteran's diagnosis of cognitive disorder is currently contemplated in the service-connected TBI and evaluated under the same diagnostic codes.  Moreover, separate evaluations have been assigned for tinnitus, bilateral keratoconus, headaches, and right shoulder strain, each as attributed to TBI by the AOJ in the December 2009 VA rating decision.  The July 2010 VA examiner also noted the Veteran's attention deficit, impaired cognitive process, and slowed information processing are perhaps further exacerbated by medication and sleep disruption and dizziness.  Following the clinical evaluation, there were no findings of erectile dysfunction, bowel or bladder problems, decreased sense of taste, sensory changes or impairment, seizures, autonomic nervous system, skin breakdown due to neurologic problems, or autonomic dysfunction.  While the examiner noted the Veteran's report of hypersensitivity to sound and light, no diagnosis was rendered for these subjective symptoms.

At the July 2010 VA general medical examination, the Veteran reported a history of tingling in both feet, memory loss, poor coordination, speech difficulty, and dropping things out of right hand, and denied any history of weakness or paralysis, numbness, or vision loss.  Clinical evaluation of the neurological system revealed abnormal coordination characterized as jerky movements and abnormal speech characterized as stuttering, yet also positive Romberg's sign, normal bilateral cranial nerve function, normal orientation, normal reflexes, and normal bilateral sensory findings of the bilateral upper and lower extremities.  No diagnosis for a neurological impairment was provided by the VA examiner.

Review of the neurological system at VA treatment sessions revealed that in April 2011, the Veteran demonstrated visual fields full, no facial paralysis, normal palatal movements, normal sternomastoid and trapezius function, gross motor strength normal in arms and legs, bradykinesis with cogwheel rigidity to a mild degree
without any tremor, no sensory impairment, slow finger-to-nose and heel testing, and a wide-based ataxic gait.  In September 2011 the Veteran demonstrated cranial nerves showed visual fields full, face is symmetrical, hearing intact, palatal movements normal, motor strength normal in arms legs, mild slowness of mobility with cogwheel rigidity with incoordination, symmetrical reflexes, wide-based gait, dystaxic gait with instability, and obligatory use of a cane.  In June 2014 the Veteran's wife reported the Veteran has seizure-like activity at times characterized by falling and losing balance and the Veteran denied dizziness and numbness/tinging in extremities; however, objective testing revealed cranial nerves grossly intact, slightly antalgic gait, and slow position changes.  In December 2014, the treating physician concluded there was no evidence of epileptic seizures.  In April 2015, November 2015, August 2016, and May 2017 the Veteran was assessed with epileptic disorder not otherwise specified (NOS); however, in November 2015 the Veteran and his wife reported no seizure like activity since learning it was stress related and a December 2016 record notes the Veteran's seizures have been determined to be stressed induced.

Moreover, the Board acknowledges that when the Veteran filed his claim of service connection for TBI in November 2009, he also requested service connection for hearing loss in the left ear attributable to TBI; however, a current disability was not found by the AOJ in the December 2009 VA rating decision or by the Board in the June 2017 decision.  In November 2009, the Veteran also requested service connection for lower back pain and left knee pain; however, those disorders were not attributed to TBI by the Veteran at the July 2010 VA general medical examination or by the AOJ in the December 2009 VA rating decision.

As a result, the Board finds that for the initial rating period since June 4, 2010, the Veteran's service-connected TBI has not been manifested by a separate physical dysfunction (including neurological) that warrants evaluation under an appropriate diagnostic code.

Additional Considerations for Bilateral Keratoconus, DDD of the Thoracolumbar Spine, and TBI

With regard to each issue on appeal, the Board has considered the Veteran's reported history of symptomatology related to the service-connected bilateral keratoconus, DDD of the thoracolumbar spine, and TBI.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to render medical opinions regarding his visual acuity, as this requires the training and skills needed to administer and interpret vision tests.  Although his descriptions of his symptoms are competent and credible, they do not show that the criteria for higher ratings for his back disability and TBI are met.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the schedular rating for the service-connected disabilities on appeal have been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Lastly, the Board notes that in a September 2010 VA rating decision, the AOJ granted the issue of entitlement to a total disability rating based on individual unemployability (TDIU), effective from November 28, 2009 to June 3, 2010, assigned a 100 percent disability rating for PTSD effective since June 4, 2010, and granted the issue of entitlement to special monthly compensation (SMC) payable at the housebound rate was granted, effective since June 4, 2010.


ORDER

An initial compensable rating for bilateral keratoconus is denied.

An initial rating in excess of 10 percent for DDD of the thoracolumbar spine is denied.

A separate rating for right sciatica as a neurological manifestation of the Veteran's service-connected DDD of the thoracolumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 70 percent for TBI since June 4, 2010 is denied.


REMAND

The Veteran filed his initial claim requesting service connection for migraine headaches on November 6, 2009.  In the December 2009 VA rating decision, service connection for migraine headaches was granted.  The AOJ assigned a 10 percent disability rating for the entire appeal period effective from November 28, 2009 (date following separation from active service).  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

During the course of the appeal in a March 2012 VA rating decision, the AOJ assigned a 50 percent disability rating effective from June 4, 2010.  Id.  Since the 10 and 50 percent disability ratings are not the maximum ratings available prior to June 4, 2010 or thereafter, the issue was continued on appeal.  See AB, 6 Vet. App. at 35.  As noted above, in the June 2017 Board decision, the issue of a higher initial rating prior to June 4, 2010 was decided on the merits and the issue of a higher initial rating since June 4, 2010 was remanded for readjudication.  Review of the evidentiary record shows that the remaining issue on appeal, for entitlement to an initial rating in excess of 50 percent for migraine headaches since June 4, 2010 was not readjudicated in a SSOC, as requested in the June 2017 Board remand.  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an initial rating in excess of 50 percent for migraine headaches since June 4, 2010.  If the decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


